 

Exhibit 10.1

 

Separation and Release Agreement

 

This Separation and Release Agreement (this “Agreement”) is made and entered
into by and between First Clover Leaf Financial Corp., a Maryland corporation
(the “Company”), First Clover Leaf Bank, National Association, a national bank
headquartered in Edwardsville, Illinois (the “Bank,” and together with the
Company, the “Employer”) and William D. Barlow (“Executive,” and together with
Employer, the “Parties”).

 

Recitals

 

A.           Executive is currently employed by the Company pursuant to that
certain Employment Agreement by and between the Company and Executive effective
as of August 19, 2011 and amended effective September 24, 2013 (the “Employment
Agreement”).

 

B.           Executive is subject to that certain Salary Continuation Agreement
by and between the Bank and Executive effective as of July 1, 2014 (the “Salary
Continuation Agreement”).

 

C.           The Board of Directors of the Company (the “Board”) approved that
certain Agreement and Plan of Merger by and between First Mid-Illinois
Bancshares, Inc. and the Company dated as of April 26, 2016 (the “Merger
Agreement”).

 

D.           Pursuant to Section 4(a)(iii) of the Employment Agreement,
Executive has given notice to the Company of his intention to presently resign
from his employment with the Company and the Bank within the period beginning
with the approval of a Change in Control by the Board and ending 90 days
following a Change in Control.

 

E.           The Parties have agreed that it is in their best interests for
Executive to terminate his employment with the Company and the Bank effective
May 5, 2016.

 

F.           The Parties desire to settle fully and amicably all issues between
them, including any issues arising out of Executive’s employment with the
Company and the termination of that employment.

 

Agreements

 

For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:

 

1.           Termination of Employment. Executive’s employment with the Company
and the Bank is terminated effective as of the close of business on May 5, 2016
(the “Termination Date”).

 

2.           Termination of Agreements. The Employer and Executive hereby
acknowledge and agree to the termination of the Employment Agreement and Salary
Continuation Agreement and cancellation of all rights and obligations thereunder
as of the Effective Date; provided, however, that the nondisclosure provision
contained in Section 14(c) and the nonsolicitation provision contained in
Section 14(d) of the Employment Agreement shall continue to remain in effect for
the time periods specified therein.

 

3.           Severance Benefits.

 

(a)          Severance Payment. Subject to the terms of this Agreement, Employer
shall pay Executive the sum of five-hundred twenty-five thousand dollars
($525,000) (the “Severance Payment”)

 

 

 

 

payable in a single lump sum on May 13, 2016; provided, however, in no event
will the Severance Payment be paid prior to the Effective Date (as defined in
Section 9(g)I(v) below).

 

(b)          Health Insurance Benefits. Executive and Executive’s qualified
beneficiaries, as applicable, shall be entitled to continuation of group health
coverage following the Termination Date under the Employer’s group health plan,
to the extent required under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”). Executive shall be required, in accordance with COBRA, to pay
any cost associated with such continuation coverage.

 

(c)          Termination of Benefits. Except as may be required by law,
Executive’s participation in all employee benefit (pension and welfare) and
compensation plans of the Company ceased as of the Termination Date. Except as
specifically set forth herein, this Agreement shall not limit or otherwise
impair Executive’s right to receive pension or similar benefit payments that are
vested as of the Termination Date under any applicable tax-qualified pension
plans pursuant to the terms of the applicable plan.

 

(d)          No Other Benefits. Aside from the benefits provided for in this
Section 3, Executive shall be entitled to no other benefits under the Employment
Agreement or the Salary Continuation Agreement.

 

4.           Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Employer, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payment is consideration for Executive’s promises contained in this
Agreement, and that the Severance Payment is above and beyond any wages,
bonuses, severance, other compensation, or benefits to which Executive is
entitled from the Employer under the terms of the Employment Agreement, the
Salary Continuation Agreement or under any other contract or law that Executive
would be entitled to absent execution of this Agreement.

 

5.           Non-Disparagement. Neither Party shall engage in any disparagement
or vilification of the other Party and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the other Party, including regarding management style, methods of doing
business, quality of products or services, role in the community, or treatment
of employees; and neither Party shall do anything that would damage the personal
or business reputation or goodwill of the other Party. For purposes of this
Agreement, the only statements attributable to the Company will be statements of
the Company’s Chief Executive Officer serving as of the date of this Agreement.

 

6.           Non-Competition. Executive acknowledges and agrees not to compete
with the Bank and the Company and any of their subsidiaries for a period of one
(1) year following the Termination Date in Madison County or St. Clair County,
Illinois. Executive agrees that during such period and within said counties,
Executive shall not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Bank. The Parties,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section 6 agree that in the
event of any such breach by Executive, the Bank will be entitled, in addition to
any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents servants, employers,
employees and all persons acting for or with Executive. Executive represents and
admits that Executive’s experience and capabilities are such that Executive can
obtain employment in a business engaged in other lines and/or of a different
nature than the Bank, and that the enforcement of a remedy by way of injunction
will not prevent Executive from earning a livelihood. Nothing herein will be
construed

 

 -2- 

 

 

as prohibiting the Bank and the Company from pursuing any other remedies
available to them for such breach or threatened breach, including the recovery
of damages from Executive.

 

7.           Release of Claims and Waiver of Rights. Executive, on Executive’s
own behalf and on behalf of Executive’s heirs, executors, attorneys,
administrators, agents, representatives, successors, and assigns, hereby fully
and forever releases and discharges the Company, its predecessors, successors,
parents, subsidiaries, affiliates and assigns, and its and their respective
members, Executives, directors, officers, trustees, employees, agents and
representatives both in their individual and official capacities, and the
current and former trustees and administrators of each retirement and other
benefit plan applicable to the employees and former employees of the Company,
both in their official and individual capacities (collectively, the
“Releasees”), from any and all liabilities, claims, demands, causes of action,
suits and debts Executive now has, may have had, or may ever have, whether
currently known or unknown, relating to acts or omissions as of or prior to
Executive’s execution of this Agreement (the “Release and Waiver”), including
any and all liabilities, claims, demands, causes of action, suits and debts:

 

(a)          Relating to Executive’s employment or other association with the
Company, or the termination of such employment;

 

(b)          Relating to wages, bonuses, other compensation, or benefits;

 

(c)          Relating to any employment or change in control contract, including
the Restrictive Covenant;

 

(d)          Relating to any employment law, including

 

  (i)          The United States and State of Illinois Constitutions,

  (ii)         The Illinois Human Rights Act,

  (iii)        The Civil Rights Act of 1964,

  (iv)        The Civil Rights Act of 1991,

  (v)         The Equal Pay Act,

  (vi)        The Employee Retirement Income Security Act of 1974,

  (vii)       The Age Discrimination in Employment Act (the “ADEA”),

  (viii)      The Older Workers Benefit Protection Act,

  (ix)        The Worker Adjustment and Retraining Notification Act,

  (x)         The Americans with Disabilities Act,

  (xi)        The Family and Medical Leave Act,

  (xii)       The Occupational Safety and Health Act,

  (xiii)      The Fair Labor Standards Act,

  (xiv)      The National Labor Relations Act,

  (xv)       The Genetic Nondiscrimination Act,

  (xvi)      The Rehabilitation Act,

  (xvii)     The Fair Credit Reporting Act,

  (xviii)    Executive Order 11246,

  (xix)      Executive Order 11141, and

  (xx)       Each other federal, state, and local statute, ordinance, and
regulation relating to employment;

 

(e)          Relating to any right of payment for disability;

 

(f)          Relating to any statutory or contractual right of payment; and

 

 -3- 

 

 

(g)          For relief on the basis of any alleged tort or breach of implied or
express contract under the common law of the State of Illinois or any other
state, including defamation, intentional or negligent infliction of emotional
distress, breach of the covenant of good faith and fair dealing, fraud, invasion
of privacy, promissory estoppel, and negligence.

 

Executive acknowledges that statutes exist that render null and void releases
and waivers of any claims, rights, demands, liabilities, actions, and causes of
action that are unknown to the releasing or waiving party at the time of
execution of the Release and Waiver. Executive hereby waives, surrenders, and
shall forego any protection to which Executive would otherwise be entitled by
virtue of the existence of any such statutes in any jurisdiction, including the
State of Illinois.

 

8.           Exclusions from General Release. Excluded from the Release and
Waiver are any claims or rights arising pursuant to this Agreement and any
claims or rights that cannot be waived by law, as well as Executive’s right to
file a charge with an administrative agency or participate in any agency
investigation, including with the Equal Employment Opportunity Commission.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation and the right to recover any money in connection with
a charge filed by any other individual or by the Equal Employment Opportunity
Commission or any other federal or state agency, except where such waivers are
prohibited by law.

 

9.           General.

 

(a)          Confidentiality of Agreement. Executive shall keep the existence
and the terms of this Agreement confidential, except for Executive’s immediate
family members and Executive’s legal and tax advisors in connection with
services related hereto and except as may be required by law or in connection
with the preparation of tax returns.

 

(b)          No Admissions. Employer denies that Employer or any of its
affiliates, or any of their respective members, officers, directors, managers,
employees, attorneys, representatives or agents, has taken any improper action
against Executive, and this Agreement shall not be admissible in any proceeding
as evidence of improper action by Employer or any of its affiliates or any of
their employees or agents.

 

(c)          Governing Law. All questions concerning the construction, validity,
and interpretation of this Agreement and the performance of the obligations
imposed by this Agreement shall be governed by the internal laws of the State of
Illinois applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the courts located
in the State of Illinois for the purpose of any suit, action, or other
proceeding arising out of or based on this Agreement or any other agreement
contemplated hereby or any subject matter hereof, whether in tort, contract, or
otherwise. Each Party may be served with process in any manner permitted under
State of Illinois law, or by United States registered or certified mail, return
receipt requested.

 

(d)          Entire Agreement. This Agreement sets forth the entire agreement of
the Parties regarding the subject matter hereof, and shall be final and binding
as to all claims, demands, actions, and causes of action that have been or could
have been advanced on behalf of Executive against the Releasees. This Agreement
may not be amended, modified, altered or changed except by express written
consent of the Parties.

 

(e)          Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns.

 

 -4- 

 

 

(f)          Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement, including the
Restrictive Covenant, will cause irreparable damage to the Releasees in the case
of Executive’s breach and that the Company would not have entered into this
Agreement without Executive binding Executive to these restrictions and
requirements. In the event of Executive’s breach of this Agreement, in addition
to any other remedies the Company may have, and without bond and without
prejudice to any other rights and remedies that the Company may have for
Executive’s breach of this Agreement, the Company shall be entitled to an
injunction to prevent or restrain any such violation by Executive and all
persons directly or indirectly acting for or with Executive.

 

(g)          Representations by Executive. Executive acknowledges each of the
following:

 

(i)          Executive is legally competent to execute this Agreement and
Executive has not relied on any statements or explanations made by the Company
or its attorneys not otherwise set forth herein.

 

(ii)         Executive has been offered at least 21 days to consider this
Agreement.

 

(iii)        Executive has been afforded the opportunity to be advised by legal
counsel regarding the terms of this Agreement, including the Release and Waiver,
and to negotiate such terms.

 

(iv)        Executive, without coercion of any kind, freely, knowingly, and
voluntarily enters into this Agreement.

 

(v)         Executive has the right to rescind the Release and Waiver by written
notice to the Company within seven (7) calendar days after Executive has signed
this Agreement, and this Agreement shall not become effective or enforceable
until seven (7) calendar days after Executive has signed this Agreement, as
evidenced by the date set forth below Executive’s signature on the signature
page hereto (the “Effective Date”). Any such rescission must be in writing and
delivered by hand, or sent by U.S. Mail within such 7-day period, to First
Clover Financial Corp, Inc., 6814 Goshen Road, Edwardsville, Illinois 62025,
Attention: Chief Executive Officer. If delivered by U.S. Mail, the rescission
must be: (i) postmarked within the 7-day period and (ii) sent by certified mail,
return receipt requested.

 

[Signature page follows]

 

 -5- 

 

  

In Witness Whereof, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.

 

  First Clover Leaf Financial Corp, Inc.         By:     Name: [     ]   Title:
[     ]         Date:           First Clover Leaf Bank, NA         By:     Name:
[     ]   Title: [     ]         Date:           William D. Barlow              
      Date:  

 

Signature Page to Separation and Release of Claims Agreement

 

 

 

